NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                          v.

              ADELMO ARTURO DURAN-FELIX, Petitioner.

                          No. 1 CA-CR 12-0676 PRPC
                              FILED 03/11/2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2010-104369-001
                The Honorable Kristin C. Hoffman, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Arizona Attorney General, Phoenix
By Joseph T. Maziarz
Counsel for Respondent

Adelmo Arturo Duran-Felix, Douglas
Petitioner



                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Judge Kenton D. Jones joined.
                         STATE v. DURAN-FELIX
                           Decision of the Court

WINTHROP, Judge:

¶1            Adelmo Arturo Duran-Felix petitions this court for review of
the dismissal of his petition for post-conviction relief. For the reasons
stated, we grant review but deny relief.

¶2            Duran-Felix pled guilty to attempted kidnapping and theft
by extortion. As stipulated in the plea agreement, the trial court sentenced
Duran-Felix to a mitigated term of seven years’ imprisonment for
attempted kidnapping and placed him on three years’ probation for theft.

¶3            Duran-Felix waited over two years to file his first notice of
post-conviction relief. The trial court summarily dismissed the notice as
untimely, and Duran-Felix now seeks review. We have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 32.9(c).

¶4            Duran-Felix argues he should be allowed to file a delayed
petition for post-conviction relief pursuant to Rule 32.1(f) because he does
not understand English and did not know he had to file his notice of post-
conviction relief within ninety days after the entry of judgment and
sentence. See Ariz. R. Crim. P. 32.4(a).

¶5            We deny relief. The trial court provided a written Notice of
Rights of Review to Duran-Felix at sentencing, and Duran-Felix personally
signed that notice. The notice informed Duran-Felix of his post-conviction
rights and all the applicable deadlines. Further, Duran-Felix worked with
an interpreter throughout the proceedings, including at the sentencing
hearing when the court provided the notice and Duran-Felix signed it.

¶6              Although the petition for review presents additional issues,
Duran-Felix did not raise those issues in the notice of post-conviction
relief he filed below. A petition for review may not present issues not first
presented to the trial court. See State v. Bortz, 169 Ariz. 575, 577, 821 P.2d
236, 238 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).

¶7            For the above reasons, we grant review and deny relief.




                                    :gsh




                                      2